DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 15/751,013 in response to Applicant’s Request for Continued Examination (RCE) filed on October 18, 2021.

3.	In accordance with Applicants’ amendment, claims 1, 9, and 17 are amended. Claims 1-7, 9-15, and 17-20 are currently pending.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submissions filed on October 18, 2021 have been entered.




Priority

5.	Application 15/751,013, filed 02/07/2018 is a national stage entry of PCT/US2016/021159, International Filing Date: 03/07/2016. PCT/US2016/021159 Claims Priority from Provisional Application 62/202,465, filed 08/07/2015. 

Response to Amendment

6.	In the response filed October 18, 2021, Applicants amended claims 1, 9, and 17, and did not cancel any claims. No new claims were presented for examination. 

7.	The rejection of claims 9-15 under 35 U.S.C. 101 was previously withdrawn. [Office Action, dated 07/21/2020]

8.	The rejection of claims 1-7, and 17-20  under 35 U.S.C. 101 was previously withdrawn. [Office Action, dated 01/15/2021]

Response to Arguments

9.	Applicants’ arguments filed October 18, 2021, have been fully considered.

10.	Applicants submit “The cited references, taken alone or in hypothetical combination, fail to teach or suggest all of the features recited by amended independent claims 1, 9, and 17.” [Applicants’ Remarks, 10/18/2021, page 12]




11.	Applicants submit that “the cited references, taken alone or in hypothetical combination, fail to teach or suggest orchestrating a plurality of completion stage simulations, a plurality of fracture stage simulations, and a plurality of production stage simulations on a cloud computing system, wherein the orchestrating includes, among other things, distributing a plurality of experiments (e.g., which are created by sampling a plurality of search spaces and a plurality of ranges of geological uncertainty) to a plurality of compute nodes of a cloud computing system (e.g., based on information in distribution requests and availability of compute resources in the plurality of compute nodes) to ensure that a plurality of fracture stage simulations are performed concurrently, then performing an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result, and aggregating the profitability indicators for the plurality of fracture simulation results to obtain at least one optional well plan, as generally recited by amended independent claims 1, 9, and 17.” [Applicants’ Remarks, 10/18/2021, pages 12-13]





12.	Applicants submit that “Clarke does not teach or suggest distributing a plurality of experiments to a plurality of compute nodes of a cloud computing system based on information in distribution requests and availability of compute resources in the plurality of compute nodes specifically to ensure that a plurality of fracture stage simulations are performed concurrently, as 

In response to the Applicants’ argument that “Clarke does not teach or suggest distributing a plurality of experiments to a plurality of compute nodes of a cloud computing system based on information in distribution requests and availability of compute resources in the plurality of compute nodes specifically to ensure that a plurality of fracture stage simulations are performed concurrently, as generally recited by amended independent claims 1, 9, and 17,” the Examiner notes the limitations being argued by Applicants as being newly amended to the claims in the response filed 10/18/2021, which has been addressed in the updated rejection below. Applicant’s argument concerning the §103 rejection of independent claims 1, 9, and 17 has been considered, but is primarily raised in support of the new limitations added to independent claims 1, 9, and 17 which have not previously been presented or considered, and therefore the amendments and supporting arguments are believed to be fully addressed via the new/updated §103 rejections set forth in the instant office action, which provides a new reference to address the amended claim. Furthermore, in response to Applicants’ argument that “Clarke does not teach or suggest distributing a plurality of experiments to a plurality of compute nodes of a cloud computing system based on information in distribution requests and availability of compute resources in the plurality of compute nodes specifically to ensure that a plurality of fracture stage simulations are performed concurrently, as generally recited by amended independent claims 1, 9, and 17,” the Examiner notes that Clarke was not asserted as disclosing the disputed limitation.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any 

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

18.	Claims 1-3, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennon et al., Pub. No.: US 2008/0091396 A1, [hereinafter Kennon], in view of Pomerantz et al., Pub. No.: US 2012/0232859 A1, [hereinafter Pomerantz], in view of Cohen et al., Pub. No.: US 2013/0140031 A1, [hereinafter Cohen], in view of Goel et al., Pub. No.: US 2010/0332442 A1, [hereinafter Goel], in further view of Shetty et al., Pub. No.: US 2015/0066462 A1, [hereinafter Shetty].

As per claim 1, Kennon teaches a method (paragraph 0011) comprising: 

receiving, from a user computing system, a simulation job request for simulating well management (abstract, discussing that the method is to model a hydrocarbon reservoir, wells, and completions as a single system, accounting for static information and transient behavior of wells, hydraulic fractures and reservoirs in a single model; paragraph 0007, discussing a new approach to predicting the performance of hydraulic fracturing through a revolutionary numerical model embedded in the process of drilling, stimulating and developing new wells and fields; paragraph 0009, discussing that a new set of computer-based algorithms and systematic modeling processes for numerical simulation and modeling of Hydraulic Fractures in a hydrocarbon reservoir, with the intent of improving well performance, profitability, and recoverable hydrocarbons extracted from oil and gas reservoirs... The formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics in the reservoir and the well-completions, thereby allowing operators to optimize 

obtaining, for the simulation job request, a plurality of search spaces for a plurality of completion stage simulations, a plurality of fracture stage simulations, and a plurality of production stage simulations (paragraph 0006, discussing that understanding how a hydraulic fracture improves production performance is important to enable optimal completion and field development strategy. To truly understand fracture performance, understanding of reservoir performance is a must; paragraph 0008, discussing a software system which takes input from various data sensors and displays or records results of the processing of the data inputs. In particular, the input data includes a description of the geometry and geology of a hydrocarbon reservoir and its wells [i.e., obtaining a plurality of search spaces], and any existing production data for that field; paragraph 0014, discussing that the Resolve with Fracture Meshing and Flow Modeling Module (a) takes input data from various data sensors and records that represent a reservoir's geometry and geology (b) takes input data from trajectory measuring devices to provide well bore trajectory information (c) takes input data from well log records to inform locations of perforations and completions (d) takes input data from measuring apparatus of amounts of sand, water and propant pumped to determine ranges of fracture half lengths and conductivities and (e) takes input data on fluid and rock properties from laboratory experimental apparatus and records of such to produce (f) a model of the reservoir with its wells and hydraulic fractures that faithfully reproduces the measured production data of the field; paragraph 0015, discussing that a further feature of the Fracture Meshing and Flow Modeling Module includes steps that (a) take input data from various sources for reservoir, vertical well and fracture geometry and geology, (b) take specification from a user through an input hardware device specifying a desired boundary around the fracture into which a semi-structured mesh is created wherein each search space includes ranges of values for a plurality of parameters relating to the respective stage simulation (paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells. The software system is provided with a geological description of the reservoir, and in the case of a previously completed well, inputs from data sensors measuring fluid flow and pressure, fracture orientation, length, and spacing (i.e., each search space includes ranges of values for a plurality of parameters), well bore trajectory data, rock and fluid types and data.  In the case of an uncompleted well, planned trajectories and fracture parameters are provided along with rock and fluid properties. The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs. This model is used to: display and record the performance of said fracture stimulations, compare sensitivities in production response to different fracture and reservoir parameters (i.e., plurality of parameters), assist in the design (optimize fracture length and orientation) of the fracture in uncompleted wells, detect degradation of performance over time for previously fractured wells, and analyze refracturing effects on existing fractured wells; paragraphs 0052, 0014);

orchestrating, using the plurality of search spaces, the plurality of completion stage simulations, the plurality of fracture stage simulations, and the plurality of production stage simulations to obtain at least one optional well plan (paragraph  0008, discussing a software system which takes input from various data sensors and displays or records results of the processing of the data inputs. In particular, the input data includes a description of the geometry 

wherein the orchestrating the plurality of fracture stage simulations comprises: obtaining a plurality of ranges of geological uncertainty (paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells. The software system is provided with a geological description of the reservoir (sometimes several alternative descriptions based on uncertainties) [i.e., obtaining a plurality of ranges of geological uncertainties], and in the case of a previously completed well, inputs from data sensors measuring fluid flow and pressure, fracture orientation, length, and spacing, well bore trajectory data, rock and fluid types and data. In the case of an uncompleted well, planned trajectories and fracture parameters are provided along with rock and fluid properties. The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs);

 obtain a plurality of fracture simulation results (paragraph 0010, discussing that the models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures. The output of the model is also used as input to economic models for driving the economic optimization process for drilling and fracture-stimulating new wells. The system produces accurate models that surpass the abilities of prior art in processing the complex information including geology, petrophysical and geometry information 

performing an economic analysis (paragraph 0009, discussing a new set of computer-based algorithms and systematic modeling processes for numerical simulation and modeling of Hydraulic Fractures in a hydrocarbon reservoir, with the intent of improving well performance, profitability (i.e., economic analysis), and recoverable hydrocarbons extracted from oil and gas reservoirs. The new techniques accurately capture all regimes of multi-phase fluid flow from transient to steady-state for both vertical and horizontal wells, and more realistically and accurately represent the mechanics of flow than previous models. The formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics in the reservoir and the well-completions, thereby allowing operators to optimize their fracture designs based on local well and reservoir properties and conditions; paragraph 0010, discussing that the models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures. The output of the model is also used as input to economic models for driving the economic optimization process for drilling and fracture-stimulating new wells. The system produces accurate models that surpass the abilities of prior art in processing the complex information including geology, petrophysical and geometry information and producing displays and records that are usable by other processes to optimize the value of the oilfield asset; simultaneously modeling fracture geometry while computing flow in the fracture is a unique capability. Accurately modeling the drainage patterns and determining economic viability (i.e., performing an economic analysis) of these unconventional completions surpasses other attempts made using conventional simulators); 

sending the at least one optional well plan to the user computer system (paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells...The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs. This model is used to: display and record the performance of said fracture stimulations, compare sensitivities in production response to different fracture and reservoir parameters, assist in the design of the fracture in uncompleted wells, detect degradation of performance over time for previously fractured wells, and analyze refracturing effects on existing fractured wells. The models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures. The output of the model is also used as input to economic models for driving the economic optimization process for drilling and fracture-stimulating new wells…; paragraph 0050, discussing that the process of data acquisition by various sensors is described to provide background on the input data for the FFMM module of Resolve; followed by details of the flow of data within FFMM and output display and recording.  Also, the use of output data as an integral input to other processes for decision support and field development planning (i.e. , sending the at least one optional well plan) is described; paragraph 0053, discussing that the following describes the details of the Fracture Flow Modeling Module (FFMM) of the Resolve software by the following subsystems: (a) Flow Calculation Model based on the Finite Element Method, (b) flow within the fracture model, (c) the automatic meshing of the reservoir well and fractures, (d) the assigning of properties to the reservoir, and fracture elements (e) the solution calculation, (f) the display and recording of results, (e) the further processing of results by downstream processes for decision support and field development; paragraph 0064, discussing that the meshes are created automatically, so users can change and rerun a case quickly and interactively. This very quick round-trip engineering results in the ability to design an 

implementing the at least one optional well plan (paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells...The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs. This model is used to: display and record the performance of said fracture stimulations, compare sensitivities in production response to different fracture and reservoir parameters, assist in the design of the fracture in uncompleted wells, detect degradation of performance over time for previously fractured wells, and analyze refracturing effects on existing fractured wells. The models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures. The output of the model is also used as input to economic models for driving the economic optimization process for drilling and fracture-stimulating new wells…; paragraph 0050, discussing that the use of output data as an integral input to other processes for decision support and field development planning is described; paragraph 0053, discussing that the following describes the details of the Fracture Flow Modeling Module of the Resolve software by the following subsystems: (a) Flow Calculation Model based on the Finite Element Method, (b) flow within the fracture model, (c) the automatic meshing of the reservoir well and fractures, (d) the assigning of properties to the reservoir, and fracture elements (e) the solution calculation, (f) the display and recording of results, (e) the further processing of results by downstream processes for decision support and field development [i.e., implementing the at least one optional well plan]).

While Kennon teaches receiving a simulation job request for simulating well management, it does not explicitly teach that the that the simulating is on a cloud computing system comprising a plurality of compute nodes; orchestrating, using the plurality of search spaces, the plurality of completion stage simulations, the plurality of fracture stage simulations, and the plurality of production stage simulations on the cloud computing system to obtain at least one optional well plan; wherein the orchestrating the plurality of fracture stage simulations comprises: sampling the plurality of search spaces and the plurality of ranges of geological uncertainty to create a plurality of experiments; distributing the plurality of experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of fracture simulation results from the plurality of compute nodes, wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes to ensure that the plurality of fracture stage simulations are performed concurrently; performing an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result; and aggregating the profitability indicators for the plurality of fracture simulation results to obtain the at least one optional well plan; and implementing the at least one optional well plan utilizing wellsite equipment at a well site including a wellbore defined by a subterranean formation, wherein implementing the at least one optional well plan includes performing at least one of a completion operation, a fracturing operation, and a production operation in the wellbore by manipulating the wellsite equipment based on the at least one optional well plan. Pomerantz in the analogous art of reservoir modeling, evaluation and simulation teaches:

receiving, from a user computing system, a simulation job request for simulating well management on a cloud computing system comprising a plurality of compute nodes (paragraph 0002, discussing methods and apparatus for modeling, evaluating and simulating hydrocarbon bearing subterranean formations; paragraph 0077, discussing that when the assessment is complete, a reservoir development plan can be defined. The reservoir development plan may 

orchestrating, using the plurality of search spaces, the plurality of completion stage simulations, the plurality of fracture stage simulations, and the plurality of production stage  on the cloud computing system to obtain at least one optional well plan (paragraph 0052, discussing that the information generated by the operations depicted in FIG. 1 may be used to evaluate the reservoir, and make decisions concerning development and production. Such decisions may involve well planning, well targeting, well completions, operating levels, production rates and other operations and/or operating parameters; paragraph 0055, discussing that the information generated by the operations depicted in FIG. 1 can be used for decisions that optimize production of the reservoir, such as decisions with respect to drilling new wells, re-completing existing wells or alter wellbore production (i.e., to obtain at least one optional well plan). Oilfield conditions, such as geological, geophysical and reservoir engineering characteristics (i.e. plurality of search spaces) may have an impact on operations, such as risk analysis, economic valuation, and mechanical considerations for the production of subsurface reservoirs; paragraph 0090, discussing that the reservoir modeling software framework 100 of FIG. 2 can be embodied in a distributed computing environment (such as a computing cluster or grid) or in a cloud computing environment [i.e., cloud computing system]; paragraph 0058); and

implementing the at least one optional well plan utilizing wellsite equipment at a well site including a wellbore defined by a subterranean formation, wherein implementing the at least one optional well plan includes performing at least one of a completion operation, a fracturing operation, and a production operation in the wellbore by manipulating the wellsite equipment based on the at least one optional well plan (paragraph 0050, discussing that after the drilling operation is complete, the well may then be prepared for production. Completions equipment may be deployed into the wellbore to complete the well in preparation for the production of hydrocarbons therethrough. Such completions equipment can include a production tool (such as a packer, artificial lift apparatus, sand control device, etc.) [i.e. utilizing wellsite equipment at a wellsite]. Hydrocarbons are allowed to flow from the downhole reservoir through the completions equipment to the surface. Production facilities positioned at surface locations 

Kennon is directed towards a method and system for modeling and predicting hydraulic fracture performance in hydrocarbon reservoirs. Pomerantz is directed towards a method and systems for reservoir modeling, evaluation and simulation. Therefore they are deemed to be analogous as they both are directed toward simulation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kennon to include receiving, from a user computing system, a simulation job request for simulating well management on a cloud computing system comprising a plurality of compute nodes; orchestrating, using the plurality of search spaces, the plurality of completion stage simulations, the plurality of fracture stage simulations, and the plurality of production stage simulations on the cloud computing system to 

The Kennon-Pomerantz combination does not explicitly teach wherein the orchestrating the plurality of fracture stage simulations comprises: sampling the plurality of search spaces and the plurality of ranges of geological uncertainty to create a plurality of experiments; distributing the plurality of experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of fracture simulation results from the plurality of compute nodes, wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes to ensure that the plurality of fracture stage simulations are performed concurrently; performing an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result; and aggregating the profitability indicators for the plurality of fracture simulation results to obtain the at least one optional well plan. Cohen in the analogous art of or performing oilfield operations teaches:

performing an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result (abstract, discussing a method of performing a stimulation operation for a wellsite having natural fractures and hydraulic fractures. The method involves providing at least one treatment parameter with a corresponding objective function value and performing a fracture operation based on the treatment parameter. The fracture operation involves defining a treatment schedule, conducting a hydraulic fracture operation, and estimating production; paragraph 0135, discussing that a sensitivity analysis on several parameters of a treatment design may be used to determine the properties of the reservoir and their impact on the final cumulated production.  Treatment parameters that may affect production may include, for example, propant parameters, fluid parameters, financial parameters, fracture parameters, and wellsite parameters; paragraph 0136, discussing that financial parameters may include, for example, material costs, budget limitations, net present value, revenue (i.e., a profitability indicator), etc. Fracture parameters may include, for example, number and location of fracturing treatment stages in a wellbore, number and location of perforation clusters in each stage, number of perforations in each cluster, perforation parameters…; paragraph 0151, discussing that the performing 1606 involves defining a treatment schedule, conducting a hydraulic fracture operation at the wellsite, and estimating  production based on the treatment schedule and the hydraulic fracture operation. The treatment schedule defines a portion of the well plan relating to the stimulation.  Treatment schedules define the equipment, materials and overall plan for performing a treatment operation, such as a hydraulic fracture operation…The hydraulic operation may also involve simulating the hydraulic fracturing using a simulator…The production may be estimated based on the hydraulic fracturing using, for example, a production simulator; paragraph 0152, discussing that the hydraulic operation may involve, for example, hydraulically fracturing the wellsite as shown in FIG. 15 and/or simulating hydraulic fracturing; paragraph 0156, discussing that the objective function may be used to account for selected conditions, such as the production and the economics of the completion and x being the cumulated production after a given time t; y representing the cost of the operation (completion and stimulation)…; paragraph 0163: “an analysis of the results of the treatment design and production simulations may be performed. The analysis 1854 of the results may be used to provide the operator with the relation between the parameter and the production, and based on this analysis the operator can select the simulation case that provides the best (e.g., most profitable) production”; paragraphs 0133, 0151, 0162); and 

aggregating the profitability indicators for the plurality of fracture simulation results to obtain the at least one optional well plan (paragraph 0139, discussing that the cumulated production may be given by a simulation workflow from fracturing to production. Embodiments may also include selection of certain treatment parameters. For example, propant selection and fluid selection may be used in a treatment design and optimization of completion parameters for hydraulic fracturing operations. In an example involving a simulation workflow, an optimized set of treatment parameters may be used to define a treatment design for hydraulic fracturing in fractured reservoir, such as shale, so that production is maximized (i.e., profitability indicators for the fraction simulation results are determined) and costs are minimized; paragraph 0140, discussing that financial parameters, such as the economic return on investment (NPV), may dictate the optimum treatment design (i.e., the profitability indicators for the fracture simulation results are compiled). For example, at some point in the iteration of treatment design (COST) and production results (REVENUE) there will be point where the increase in COST is not offset by the increase in production (REVENUE) and therefore would be the best (or optimized) economic result for the given well under the given circumstances.  Methods to achieve this goal may involve, for example, a parametric study of these parameters, or an iterative inversion method that searches for the best parameter that minimizes an objective function considering cost and 

The Kennon-Pomerantz combination is directed towards modeling and simulation systems. Cohen is directed towards systems for simulating oilfield operations. Therefore they are deemed to be analogous as they both are directed toward simulation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kennon-Pomerantz combination to perform an economic analysis on each fracture simulation result in the plurality of fracture simulation results to obtain a profitability indicator for each fracture simulation result; and aggregate the profitability indicators for the plurality of fracture simulation results to obtain the at least one optional well plan, as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more 

The Kennon-Pomerantz-Cohen combination does not explicitly teach wherein the orchestrating the plurality of fracture stage simulations comprises: sampling the plurality of search spaces and the plurality of ranges of geological uncertainty to create a plurality of experiments; distributing the plurality of experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of fracture simulation results from the plurality of compute nodes, wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes to ensure that the plurality of fracture stage simulations are performed concurrently. Goel in the analogous art of reservoir development planning teaches:

wherein the orchestrating the plurality of fracture stage simulations comprises: sampling the plurality of search spaces and the plurality of ranges of geological uncertainty to create a plurality of experiments (abstract, discussing a stochastic programming-based decision support tool for reservoir development planning comprising a source of input data, an optimization model, a high fidelity model for simulating the reservoir, and one or more solution routines interfacing with the optimization model. The optimization model can consider unknown parameters having uncertainties directly within the optimization model; paragraph 0013, discussing that currently, considerations for uncertainty in reservoir behavior, economics, or other components of the decision process are typically reduced to a very limited number of cases, for example represented by a "high-side" case, a "most-likely" case, and a "low-side" case. For instance, the uncertainty in reservoir behavior is reduced to a known value, for each of the three cases mentioned above, by 

distributing the plurality of experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of fracture simulation results from the plurality of compute nodes (paragraph 0051, discussing that FIG. 2 is an illustration of a three-dimensional reservoir model including a grid mesh that defines a plurality of nodes in accordance with certain exemplary embodiments of the present invention. The reservoir model may be used for simulating operation of an oil and/or gas reservoir with one or more vertical wells. As shown, the reservoir model may be broken up into a plurality of nodes by a grid mesh. The grid mesh represents geological formation in cell format to support computer-based processing of reservoir and geological information according to the grid mesh. The nodes of the reservoir model may be of non-uniform size. This three-dimensional reservoir model may provide additional data to be used in conjunction with a reservoir simulator; paragraph 0052, discussing that FIG. 3 is a flowchart illustration of a reservoir simulator for simulating the operation of the reservoir model of FIG. 2 in accordance with certain exemplary embodiments of the present invention; paragraph 0055, discussing that the reservoir simulator  may be implemented, for example, using one or more general purpose computers, special purpose computers, analog processors, digital processors, central processing units, and/or distributed computing systems; paragraph 0076, discussing that the simulation results of the reservoir and/or surface facility property are provided as reservoir and/or surface facility property input data, which may also be referred to as first high fidelity output data, to the stochastic programming model for reservoir development planning).

The Kennon-Pomerantz-Cohen combination is directed towards modeling and simulation systems. Goel relates generally to oil and gas production, and more particularly to reservoir development planning that takes uncertainty into consideration. Therefore they are deemed to be analogous as they both are directed toward simulation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kennon-Pomerantz-Cohen combination to include wherein the orchestrating the plurality of fracture stage simulations comprises: sampling the plurality of search spaces and the plurality of ranges of geological uncertainty to create a plurality of experiments; and distributing the plurality of experiments to the 

The Kennon-Pomerantz-Cohen-Goel combination does not explicitly teach wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes to ensure that the plurality of fracture stage simulations are performed concurrently. However, Shetty in the analogous art of well systems teaches this concept. Shetty teaches:

wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes to ensure that the plurality of fracture stage simulations are performed concurrently (paragraph 0031: “Some aspects of what is described here relate to simulating fluid flow, for example, in a well system environment or other environments. In some instances, the simulated computational geometry changes during the simulation, for example, in response to the solid-fluid interactions. An optimal or otherwise efficient implementation is desirable to keep the overall computational resources requirement low.”; paragraph 0032, discussing a simulation system that may include multiple subsystem models (e.g., fracture models, wellbore models,.., etc.) that collectively simulate the fluid flow in a fracture 

The Kennon-Pomerantz-Cohen-Goel combination is directed towards modeling and simulation systems. Shetty relates to a simulation system for simulating the fluid flow in a fracture network. Therefore they are deemed to be analogous as they both are directed toward data modeling systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kennon-Pomerantz-Cohen-Goel combination to include wherein the plurality of experiments are distributed based at least in part on information included in distribution requests to the plurality of compute nodes and based at least in part on availability of compute resources in the plurality of compute nodes to ensure that the plurality of fracture stage simulations are performed concurrently, as taught by Shetty, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination  provides a more robust method by achieving computational speed-up and good load-balance (Shetty, paragraph 0043) or in the pursuit of providing improved efficiency, reduced computational time, better load balance, and greater scalability (Shetty, paragraph 0045).

As per claim 2, the Kennon-Pomerantz-Cohen-Goel-Shetty combination teaches the method of claim 1. Kennon further teaches wherein the orchestrating the plurality of completion stage simulations comprises: obtaining, from the plurality of search spaces, a plurality of completion search spaces (paragraph 0006, discussing that that the process of finding (acreage position, data acquisition, seismic interpretation, mapping, drilling locations, economics and risk analysis) and developing (exploratory drilling, facilities, infill drilling) oil and gas properties is expensive. Understanding how a hydraulic fracture improves production performance is important to enable optimal completion and field development strategy; paragraph 0009, discussing a new set of computer-based algorithms and systematic modeling processes for numerical simulation and modeling of Hydraulic Fractures in a hydrocarbon reservoir, with the intent of improving well performance, profitability, and recoverable hydrocarbons extracted from oil and gas reservoirs. The new techniques accurately capture all regimes of multi-phase fluid flow from transient to steady-state for both vertical and horizontal wells, and more realistically and accurately represent the mechanics of flow than previous models. The formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics in the reservoir and the well-completions, thereby allowing operators to optimize their fracture designs based on local well and reservoir properties and conditions; paragraph 0014, discussing that the Resolve with Fracture Meshing and Flow Modeling Module (a) takes input data from various data sensors and records that represent a reservoir's geometry and geology (b) takes input data from trajectory measuring devices to provide well bore trajectory information (c) takes input data from well log records to inform locations of perforations and completions (i.e., a plurality of completion search spaces) (d) takes input data from measuring apparatus of amounts of sand, water and propant pumped to determine ranges of fracture half lengths and conductivities and (e) takes input data on fluid and rock properties from laboratory experimental apparatus and records of such to produce (f) a model of the reservoir with its wells and hydraulic fractures that faithfully reproduces the measured production data of the field);
sampling the plurality of completion search spaces and the plurality of ranges of geological uncertainty to create a plurality of completion experiments (paragraph 0052, discussing the common occurrence of re-acquisition of data and the situation where data has an associated uncertainty range. The impact of new or range-type data on the workflow of the workstation operator and downstream decision support processes is indicated. As the production of hydrocarbons occurs from the reservoir, continual measurements are made of the pressure and rates fluid components. These pressures and rates are compared to the model's forecast. If there is a significant difference in model prediction versus newly acquired data, the model is re-calibrated; paragraph 0051, discussing that FIGS. 16 & 17 show the process of field data acquisition for well logs, seismic data, wellbore trajectory, fluid properties and rock properties.  This data is processed into the FFMM module of Resolve. The data is input by the user on a hardware input device. Direct input from files outputted by the field data acquisition is also available. Once the model is developed by the workstation user, the model is run and iteratively modified (i.e., creating a plurality of completion experiments) by the user or by an optimization algorithm to closely match the observed performance of the reservoir.  From this model, forecasts are made for how the reservoir will produce in the future); and 

Kennon does not explicitly teach distributing the plurality of completion experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of completion simulation results. However, Pomerantz in the analogous art of reservoir modeling, evaluation  and simulation teaches this concept (paragraph 0028, discussing that operations, such as surveying, drilling, wireline testing, planning and analysis, are typically performed to locate and sample hydrocarbons located in a subterranean formation over the lifecycle of the formation; paragraph 0033, discussing that the drilling tool can be removed and a wireline tool can be deployed into the wellbore to perform core sampling or additional downhole testing. The wireline tool may be positioned at various depths in the wellbore to provide a survey or other information 

Kennon is directed towards a method and system for modeling and predicting hydraulic fracture performance in hydrocarbon reservoirs. Pomerantz is directed towards a method and systems for reservoir modeling, evaluation and simulation. Therefore they are deemed to be analogous as they both are directed toward simulation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kennon to include distributing the plurality of completion experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of completion simulation results, as taught by Pomerantz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to perform streamline simulation, reduce uncertainty and assist in future well planning.

As per claim 3, the Kennon-Pomerantz-Cohen-Goel-Shetty combination teaches the method of claim 2. Kennon further teaches wherein the orchestrating the plurality of completion stage simulations further comprises: performing an economic analysis on each completion simulation result in the plurality of simulation results to obtain a profitability indicator for the completion simulation result (paragraph 0009, discussing a new set of computer-based algorithms and systematic modeling processes for numerical simulation and modeling of Hydraulic Fractures in a hydrocarbon reservoir, with the intent of improving well performance, profitability (i.e., 

aggregating, using the profitability indicator for the completion simulation result, the plurality of completion simulation results to obtain a selected completion strategy (paragraph 0010, discussing that the models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures. The output of the model is also used as input to economic models for driving the economic optimization process for drilling and fracture-stimulating new wells. The system produces accurate models that surpass the abilities of prior art in processing the complex information including geology, petrophysical and geometry information and producing displays and records that are usable by other processes to optimize the value of the oilfield asset).

Claims 9 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 9 and 17 Kennon teaches a system comprising: a data repository and an orchestrator computing system, and a non-transitory computer readable medium comprising computer readable program code (paragraph 0008, discussing that a particular embodiment includes a software system which takes input from various data sensors and displays or records results of the processing of the data inputs).

Claims 10 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above. 
Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 

19.	Claims 4-7, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennon in view of Pomerantz, in view of Cohen, in view of Goel, in view of Shetty, in further view of Williams et al., Pub. No.: US 2015/0212224 A1, [hereinafter Williams].

As per claim 4, the Kennon-Pomerantz-Cohen-Goel-Shetty combination teaches the method of claim 3. Kennon further teaches wherein the orchestrating the plurality of fracture stage simulations further comprises: obtaining, from the plurality of search spaces, a plurality of fracture search spaces for the selected completion strategy (paragraph 0003, discussing that oil and gas reservoirs are produced by drilling wells of vertical, deviated or horizontal orientation, cementing and perforating the casing, installing tubing and connecting the tubing to a pipeline. In many formations, large increases in productivity can be achieved by stimulating production through reduction of local flow resistance near the well. In particular, hydraulic fracture stimulation involves pumping high pressure fluids into the formation through the casing perforations to fracture the rock and thereby lead to high conductivity paths for the oil and gas to flow along into the well. As oil and gas become increasingly hard to find, are produced from less economical formations, and with the high cost of creating hydraulic fractures, it is imperative for operators to predict the performance of these fractures for both horizontal and vertical wells; paragraphs 0010, 0014); and

sampling the plurality of fracture search spaces to create a plurality of fracture experiments (paragraph 0004, discussing that making quick decisions about hydraulic fracture design is a necessity. Especially in low permeability rock, fracture quality and design are critical to success on these projects. The value of planning in areas of prospect identification, field development, and facilities design has been well documented. The value of planning and optimization for completion design is no different; paragraph 0009, discussing ta new set of computer-based algorithms and systematic modeling processes for numerical simulation and modeling of Hydraulic Fractures in a hydrocarbon reservoir, with the intent of improving well performance, profitability, and recoverable hydrocarbons extracted from oil and gas reservoirs. The new techniques accurately capture all regimes of multi-phase fluid flow from transient to steady-state for both vertical and horizontal wells, and more realistically and accurately represent the mechanics of flow than previous models. The formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics  (i.e., sampling the plurality of fracture search spaces to create a plurality of fracture experiments) in the reservoir and the well-completions, thereby allowing operators to optimize their fracture designs based on local well and reservoir properties and conditions; paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells. The software system is provided with a geological description of the reservoir (sometimes several alternative descriptions based on uncertainties), and in the case of a previously completed well, inputs from data sensors measuring fluid flow and pressure, fracture orientation, length, and spacing, well bore trajectory data, rock and fluid types and data. In the case of an uncompleted well, planned trajectories and fracture parameters are provided along with rock and fluid properties. The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs. This model is used to: display and record the performance of said fracture stimulations, compare sensitivities in production response to different fracture and reservoir 

Kennon does not explicitly teach distributing the plurality of fracture experiments to the plurality of compute nodes in the cloud computing system to obtain the plurality of fracture simulation results. However, Williams in the analogous art of microseismic data analysis teaches this concept (paragraph 0023, discussing that FIG. 1 shows an example of a system 100 that includes various management components to manage various aspects of a geologic environment 150 (e.g., an environment that includes one or more fractures, etc.). For example, the management components may allow for direct or indirect management of sensing, drilling, injecting, extracting, etc., with respect to the geologic environment…; paragraph 0037, discussing that FIG. 1 also shows the geologic environment as optionally including equipment associated with a well that includes a substantially horizontal portion that may intersect with the one or more fractures. For example, consider a well in a shale formation that may include natural fractures, artificial fractures (e.g., hydraulic fractures) or a combination of natural and artificial fractures. As an example, a well may be drilled for a reservoir that is laterally extensive. In such an example, lateral variations in properties, stresses, etc. may exist where an assessment of such variations may assist with planning, operations, etc. to develop a laterally extensive reservoir…; paragraph 0070, discussing that the method may be referred to as a treatment method or a "treatment".  Such a method may include pumping an engineered fluid at high pressure and rate into a reservoir via one or more bores, for example, to one or more intervals to be treated, which may cause a fracture or fractures to open (e.g., new, pre-existing, etc.)…Hydraulic fracturing may create high-

The Kennon-Pomerantz-Cohen-Goel-Shetty combination is directed towards a method and system for modeling and simulation. Williams is directed towards a system that includes various components for modeling a geologic environment. Therefore they are deemed to be analogous as they both are directed toward modeling systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kennon-Pomerantz-Cohen-

As per claim 5, the Kennon-Pomerantz-Cohen-Goel-Shetty-Williams combination teaches the method of claim 4. Kennon further teaches wherein the orchestrating the plurality of fracture stage simulations further comprises: aggregating, using the profitability indicator for the fracture simulation result, the plurality of fracture simulation results to obtain a selected fracture strategy (paragraph 0010, discussing that the models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures. The output of the model is also used as input to economic models for driving the economic optimization process for drilling and fracture-stimulating new wells. The system produces accurate models that surpass the abilities of prior art in processing the complex information including geology, petrophysical and geometry information and producing displays and records that are usable by other processes to optimize the value of the oilfield asset); and

obtaining a selected fracture network corresponding to the selected fracture strategy (paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells. The software system is provided with a geological description of the reservoir, and in the 

As per claim 6, the Kennon-Pomerantz-Cohen-Goel-Shetty-Williams combination teaches the method of claim 5. Kennon further teaches wherein the orchestrating the plurality of production stage simulations comprises: obtaining, from the plurality of search spaces, a plurality of production spaces for the selected fracture network (paragraph 0003, discussing that oil and gas reservoirs are produced by drilling wells of vertical, deviated or horizontal orientation, cementing and perforating the casing, installing tubing and connecting the tubing to a pipeline. In many formations, large increases in productivity can be achieved by stimulating production through reduction of local flow resistance near the well. In particular, hydraulic fracture stimulation involves pumping high pressure fluids into the formation through the casing perforations to fracture the rock and thereby lead to high conductivity paths for the oil and gas to flow along into the well. As oil and gas become increasingly hard to find, are produced from less economical formations, and with the high cost of creating hydraulic fractures, it is imperative for operators to predict the performance of these fractures for both horizontal and vertical wells; paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells. The software system is provided with a geological description of the reservoir, and in the case of a previously completed well, inputs from data sensors measuring fluid flow and pressure, fracture orientation, length, and spacing, well bore trajectory data, rock and fluid types and data. In the case of an uncompleted well, planned trajectories and fracture parameters  (i.e., obtaining a plurality of production spaces for the selected fracture network) are provided along with rock and fluid properties. The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs. This model is used to: display and record the performance of 

sampling the plurality of production search spaces to create a plurality of production experiments (paragraph 0014, discussing that the Resolve with Fracture Meshing and Flow Modeling Module (a) takes input data from various data sensors and records that represent a reservoir's geometry and geology (b) takes input data from trajectory measuring devices to provide well bore trajectory information (c) takes input data from well log records to inform locations of perforations and completions (d) takes input data from measuring apparatus of amounts of sand, water and propant pumped to determine ranges of fracture half lengths and conductivities and (e) takes input data on fluid and rock properties from laboratory experimental apparatus and records of such to produce (f) a model of the reservoir with its wells and hydraulic fractures that faithfully reproduces the measured production data of the field (i.e., create a plurality of production experiments); paragraph 0052, discussing that the common occurrence of re-acquisition of data and the situation where data has an associated uncertainty range is described. The impact of new or range-type data on the workflow of the workstation operator and downstream decision support processes is indicated. As the production of hydrocarbons occurs 

Kennon does not explicitly teach distributing the plurality of production experiments to the plurality of compute nodes in the cloud computing system to obtain a plurality of production simulation results. However, Pomerantz in the analogous art of reservoir modeling, evaluation and simulation teaches this concept (paragraph 0010, discussing that the life cycle of a reservoir typically follows certain stages including, but not limited to exploration, assessment, reservoir development, production, decline, and abandonment of the reservoir. Important decisions must be made at each of these stages in order to properly allocate resources and to assure that the reservoir meets its production potential…As development continues, diverse types of reservoir data are collected, such as seismic, well logs, and production data. Such reservoir data are combined to construct an understanding of the reservoir (i.e., distributing the plurality of production experiments); paragraph  0050, discussing that after the drilling operation is complete, the well may then be prepared for production. Completions equipment may be deployed into the wellbore to complete the well in preparation for the production of hydrocarbons therethrough. Such completions equipment can include a production tool 302d as shown in FIG. 1. Hydrocarbons are allowed to flow from the downhole reservoir through the completions equipment to the surface. Production facilities positioned at surface locations may collect the hydrocarbons from the wellsite(s). Fluid drawn from the subterranean reservoir(s) passes to the production facilities via transport mechanisms, such as tubing. Various equipment may be positioned about the reservoir to monitor oilfield parameters, to manipulate the operations and/or to separate and direct fluids from the wells. Surface equipment and completion equipment may also be used to inject fluids into reservoirs, either for storage or at strategic points to enhance production of the reservoir. As fluid passes to the surface, various dynamic measurements, such as fluid flow rates, 

Kennon is directed towards a method and system for modeling and predicting hydraulic fracture performance in hydrocarbon reservoirs. Pomerantz is directed towards a method and 

As per claim 7, the Kennon-Pomerantz-Cohen-Goel-Shetty-Williams combination teaches the method of claim 6. Kennon further teaches wherein the orchestrating the plurality of production stage simulations further comprises: performing an economic analysis on each production simulation result in the plurality of production simulation results to obtain a profitability indicator for the production simulation result (paragraph 0009, discussing a new set of computer-based algorithms and systematic modeling processes for numerical simulation and modeling of Hydraulic Fractures in a hydrocarbon reservoir, with the intent of improving well performance, profitability (i.e., economic analysis), and recoverable hydrocarbons extracted from oil and gas reservoirs. The new techniques accurately capture all regimes of multi-phase fluid flow from transient to steady-state for both vertical and horizontal wells, and more realistically and accurately represent the mechanics of flow than previous models. The formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics in the reservoir and the well-completions, thereby allowing operators to optimize their fracture designs based on local well and reservoir properties and conditions); and
aggregating, using the profitability indicator for the production simulation report, the plurality of production simulation results to obtain the at least one optional well plan (paragraph 0010, discussing that the new modeling system is used as an integral part of the process of stimulating well production by hydraulic fractures in vertical, horizontal and deviated wells. The software system is provided with a geological description of the reservoir, and in the case of a previously completed well, inputs from data sensors measuring fluid flow and pressure, fracture orientation, length, and spacing, well bore trajectory data, rock and fluid types and data. In the case of an uncompleted well, planned trajectories and fracture parameters are provided along with rock and fluid properties. The software computes and outputs a model of fluid flow in the reservoir and the fractures based on these inputs. This model is used to: display and record the performance of said fracture stimulations, compare sensitivities in production response to different fracture and reservoir parameters, assist in the design of the fracture in uncompleted wells, detect degradation of performance over time for previously fractured wells, and analyze refracturing effects on existing fractured wells. The models are used to drive the process of producing the next fracture on an existing well, or the next well drilled, or the next field drilled by the operator, by computing then displaying and recording the performance of new fractures; paragraph 0011, discussing that discerning reservoir performance versus hydraulic fracture performance is a key to this approach. More specifically, operators and service companies can optimize the number of fractures, hydraulic fracture spacing, orientation and half-length size required for economics analysis and optimal production. This method supports vertical, deviated and horizontal wells, and can be applied to analyzing both fracture performance for existing wells and fracture design for new wells; paragraph 0050, discussing that the process of data acquisition by various sensors is described to provide background on the input data for the FFMM module of Resolve; followed by details of the flow of data within FFMM and output display and recording…; paragraph 0053, discussing that the following describes the details of the Fracture Flow Modeling Module of the Resolve software by the following subsystems: (a) Flow Calculation Model based on the Finite 

Claims 12 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above. 
Claims 14 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above. 
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Jamison et al., Pub. No.: US 2018/0119534 A1 – describes a cognitive computing system for enhancing oilfield operations.

C.	Round et al., Pub. No.: US 2013/0238303 A1 – describes geology and geological modeling to generate high-resolution geological models of reservoir structure and stratigraphy.
D.	Hui et al., Pub. No.: US 2010/0138196 A1 – describes a system and method for predicting fluid flow characteristics within subsurface reservoirs.
E.	Mifflin et al., Pub. No.: US 2013/0018642 A1 – describes a reservoir development and management system.
F.	Ding, Didier Yu, Y. S. Wu, and L. Jeannin. "Efficient simulation of hydraulic fractured wells in unconventional reservoirs." Journal of Petroleum Science and Engineering 122 (2014): 631-642 – describes reservoir simulators for improved reservoir management in order to optimize hydraulic fracturing design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683